DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 17 recite “the computing component”. There is insufficient antecedent basis for this limitation. It is unclear what “the computing component” referring to. For examining purpose, the “the computing component” interpreted as different component from “hardware component” 
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

 Response to Amendment
5.	Claims 1-21 are pending.
	Claims 1,8,11-13,15-17, and 21 have been amended.
	Claim 22 has been canceled. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1,17 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2004/0083356 hereinafter referred to as Chatterjee) in view of  Markel et al. (US 2008/0071651 hereinafter referred to as Markel). 

Regarding claim 1,
Chatterjee
“A method performed by a filtering proxy application for parallel sharing of a hardware component” (Chatterjee [0009][0011][0041], plurality of application independently running on a single CPU and simultaneously or concurrently accessing Intelligent Platform Management Interface (IPMI) micro-controller coupled with a circuit board in a CPCI system. A virtualizer agent facilitating the communication between the IPMI micro-controller and plurality of the management applications. The IPMI micro-controller is a hardware component). 
“comprising: intercepting, with the filtering proxy application, calls from a plurality of management application instances and a management interface of the hardware component through which each of the plurality of management application instances manages the hardware component” (Chatterjee [0010] [0011][0045] Fig. 1, the virtualizer agent accepting requests directed toward the IPMI micro-controller from individual virtual controllers and, accepting information from the IPMI micro-controller. The individual virtual controllers associated with each of the management applications interacting with the IPMI micro-controller to request asynchronous messages. Request and response exchange between the management application and the IPMI micro-controller. Management applications are client application as disclosed in paragraph [0007]. In addition, the IPMI micro-controller is the part of the Intelligent Platform Management Interface (IPMI) which is set of computer interface specification that provides management and monitoring capabilities. Thus, there is an interface for  IPMI-micro-controller). 
“wherein the filtering proxy application provides a single instance of uniquely owned hardware among the plurality of management application instances that each interact with the filtering proxy application as an exclusive manager of the computing component;” (Chatterjee [0011][0008][0009][0044], the proxy agent facilitating exclusive right for an IPMI command on a corresponding virtual controllers and interface to allow the plurality of applications to request message received on the IPMI micro-controller. The IPMI-micro-controller allows each application to operate as single or sole client application (i.e. management application) to manage and/or access specific system management function or a specific device. Furthermore,  the management applications independently running on CPU and simultaneously and concurrently accessing the IPMI micro-controller. Each client/management application reserve an  exclusive right to certain microcontroller resource to avoid the same command to be shared in order to manage shared resource). 
“determining, with the filtering proxy application, which of the plurality of management application instances transmitted each of the intercepted calls” (Chatterjee [0046][0045] the virtualizer agent identifies requests from each of management applications and responses from intended destination using a sequence number. The sequence number identify which one of the client application transmitted the request to the intended destination (the IPMI micro-controller). 
“at least one of transmitting instructions to and obtaining data from the hardware component via the management interface relevant to each of the intercepted calls; and” (Chatterjee [0010]Fig. 1, transmitting request via virtual controllers to IPMI micro-controller and receiving information. Each virtual controller coupled with corresponding  management applications). 
“performing, with the filtering proxy application, one or more management actions on the hardware component based on the at least one of the transmitted instructions and the obtained data, and” (Chatterjee [0011][0047]and [0010], the plurality of applications accessing asynchronous message received on the IPMI controller. Such asynchronous messages are obtained by forwarding the request to the IPMI,  and forwarding responses to the corresponding virtual controllers associated with each application). 
Furthermore, Chatterjee teaches: “…..as if each of the  plurality of management application instances is exclusively managing the hardware component to provide parallel sharing of hardware” (Chatterjee [0007], plurality management applications have simultaneous or concurrent access to the IPMI micro-controller for administrative management services).
However, Chatterjee does not explicitly teach: “ based on transforming the intercepted calls to be specific to each of the plurality of management application instances…..”
Markel teaches:
“based on transforming the intercepted calls to be specific to each of the plurality of management application instances…..” (Markel Fig. 5, translating received management request from one format to another format). 
Because both Chatterjee and Markel teaches asset management,  it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include management request translating feature from one format to another format as disclosed by Markel, such inclusion helps the request to be understood by a receiving system, and allows a direct communication with the receiving system (Markel [0082] [0037]). 

Regarding claim 17,
Chatterjee teaches:
“ A system, comprising: a plurality of clients; a computing hardware component of the system to be managed exclusively by each of the plurality of clients in parallel, the computing hardware component comprising a management processor for managing the computing hardware component” (Chatterjee [0036][0034][0044], A CPCI system with plurality of client and/or management applications. The CPCI system further comprising CPU and IPMI controller. Each one of the management applications independently running on a single  CPU  and  simultaneously and/or currently accessing the IPMI controller as disclosed in paragraphs [0007][0009]. Each client/management application reserve  exclusive right to certain microcontroller resource to manage shared resource associated with IPMI). 
 “and a management interface through which the management processor is controlled; and” (Chatterjee Fig. 6, IPMI-controller coupled with CPU in CPCI system.  In addition, the IPMI controller is the part of the Intelligent Platform Management Interface (IPMI) which is set of computer interface specification that provides management and monitoring capabilities. Thus, there is an interface for  IPMI controller). 
“a filtering proxy application operatively connected between each of the plurality of clients and the management interface for filtering information traveling between each of the plurality of clients” (Chatterjee Fig. 7 and [0010],  a virtualizer agent facilitating  communication from plurality of management/client applications. The virtualizer agent forwards requests from each the management applications via corresponding  virtual controller, and forwarding response information to the management applications via the corresponding virtual controllers). 
“wherein the filtering proxy application provides a single instance of uniquely Atty Docket No.: 906916755 Application No.: 16/290,206owned hardware among the plurality of management application instances that each interact with the filtering proxy application as an exclusive manager of the computing component and the management interface to provide the appearance of exclusive management to each of the plurality of clients” (Chatterjee [0011][0008][0009][0044], the proxy agent facilitating exclusive right for an IPMI command on a corresponding virtual controllers and interface to allow plurality of applications to request message received on the IPMI micro-controller. The IPMI-micro-controller allows each application to operate as single or sole client application (i.e. management application) to manage and/or access a specific system management function or a specific device. Furthermore,  the management applications independently running on CPU and simultaneously and concurrently accessing the IPMI micro-controller. Each client/management application reserve exclusive right to certain microcontroller resource to manage shared resource associated with IPMI. In addition, the IPMI micro-controller is the part of the Intelligent Platform Management Interface (IPMI) which is set of computer interface specification that provides management and monitoring capabilities).
However, Chatterjee is silent regarding  “filtering information” by the virtualizer agent during communication from the plurality of management application.
Markel paragraphs [0081][0082], teaches identifying DAQ definition for received management request from management application, and translating the request based on the identified DAQ definition associated with the management request).
Because both Chatterjee and Markel teaches asset management,  it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include management request translating when DAQ definition is identified from management request and to translate from one format to DAQ format as disclosed by Markel, such inclusion helps the request to be understood by DAQ system, and allows direct communication with the DAQ system (Markel [0082] [0037]). 

Regarding claim 21
Chatterjee teaches:
A method for managing a hardware component by a management application, comprising: at a client on which the management application is running” (Chatterjee [0008],  client/management application running on CPU for managing specific system management and/or specific device). 
“transmitting instructions to and obtaining data from a hardware component via a management interface, the instructions and data relating to management of the hardware component; and” (Chatterjee [0010][0007], forwarding the request to IPMI controller and receiving information from the IPMI micro-controller. Furthermore, forwarding the information to the virtual controllers associated  with each management applications. The IPMI micro-controller provides system management events to the management applications).  
“Atty Docket No.: 906916756 Application No.: 16/290,206performing one or more management actions on the hardware component based on the at least one of the transmitted instructions and the obtained data” (Chatterjee [0011][0047]and [0010], the plurality of applications accessing asynchronous message received on IPMI controller. Such asynchronous messages are obtained by forwarding the request to IPMI,  and forwarding responses to virtual controllers associated with each virtual application). 
“the at least one of the transmitted instructions and the obtained data having been transformed to be specific to each of a plurality of management application instances of the management application as if each of the  plurality of management application instances is exclusively managing the hardware component” (Chatterjee [0007][0044], each of plurality of  management applications have simultaneous or concurrent access to the IPMI micro-controller for administrative management services. Furthermore, each management application  reserve exclusive access to certain IPMI commands in order to avoid sharing  the same command between two management applications).
However, Chatterjee does not explicitly teach “transforming” transmitted request to the IPMI micro-controller or received information from the IPMI.
Markel Fig. 5, the claimed “transforming” by  translating received management request from one format to another format. 
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include management request translating from one format to another format as disclosed by Markel, such inclusion helps the request to be understood by receiving system, and allows direct communication with the receiving system (Markel [0082] [0037]). 

Regarding claim 2, the combination of Chatterjee and Markel teaches all the limitations of claim 1.
Chatterjee does explicitly teaches:
“wherein the intercepted calls comprise application programming interface (API) calls.”
Markel teaches:
“wherein the intercepted calls comprise application programming interface (API) calls.” (Markel [0078][0080], the management application submits management requests using API. The API of the management request intercepted) . 
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include an API for a management request transmitted by management application as disclosed by Markel, such API is required to manage a particular resource via management application because the API facilitating a way of  communication between two programs as known, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)).

Regarding claim 3, the combination of Chatterjee and Markel teaches all the limitations of claim 2.
Markel teaches:
“ further comprising providing an API through which the API calls are generated, wherein the API is the same as that provided by the hardware component” (Markel [004], API is used by a management application to manage a resource and provided by the resource. Thus, the resource accessed using the API of the resource). 
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include an API of  a resource to be managed by a management application as disclosed by Markel, such API is required to communicate with and API facilitate communication between two programs as known, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)).

Regarding claim 4, the combination of Chatterjee and Markel teaches all the limitations of claim 1.
Chatterjee does not teach:
“ wherein the transformation of the intercepted calls comprises substituting at least one of values and attributes necessary for accomplishing the one or more management actions responsive to each of the intercepted calls from values and attributes intended for the filtering proxy application to values and attributes for the hardware component.”
Markel teaches:
“ wherein the transformation of the intercepted calls comprises substituting at least one of values and attributes necessary for accomplishing the one or more management actions responsive to each of the intercepted calls from values and attributes intended for the filtering proxy application to values and attributes for the hardware component.” (Markel [0082][0036], translating management request from information model format to data acquisition format  using mapping specification and formatting changes to be understood by the DAQ language. The mapping specification maps the information model format and the DAQ format to manage any asset without knowledge of specific protocols).
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include format translating for management request as disclosed by Markel, such inclusion avoids knowing specific protocols used to manage an asset in order to manage virtually the asset (Markel [0036]). 

Regarding claim 5, the combination of Chatterjee and Markel teaches all the limitations of claim 1.
Chatterjee does not teach:
“ wherein the transformation of each of the intercepted calls comprises substituting at least one of values and attributes necessary for routing each of the intercepted calls to the hardware component instead of the filtering proxy application” 
Markel teaches:
“ wherein the transformation of each of the intercepted calls comprises substituting at least one of values and attributes necessary for routing each of the intercepted calls to the hardware component instead of the filtering proxy application”  (Markel [0082][0036], translating management request from information model format to data acquisition format  using mapping specification and formatting changes to be understood by the DAQ language. Thus, the formatting change intended for the DAQ to understand the request). 
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include format translating for management request as disclosed by Markel, such inclusion avoids knowing specific protocols used to manage an asset in order to manage virtually the asset (Markel [0036]). 

Regarding claim 6, the combination of Chatterjee and Markel teaches all the limitations of claim 1.
Chatterjee teaches:
“ further comprising generating one or more responses to one or more of the intercepted calls” (Chatterjee [0043], there is a response for  received request from management application). 

Regarding claim  7, the combination of Chatterjee and Markel teaches all the limitations of claim 6 .
Chatterjee does not teach:
“further comprising transforming each of the one or more responses to be specific to each of the plurality of management application instances as if each of the management application instances is exclusively managing the hardware component” 
Markel teaches:
“further comprising transforming each of the one or more responses to be specific to each of the plurality of management application instances as if each of the management application instances is exclusively managing the hardware component” (Markel [0095][0078]], teaches translating asynchronous API event data obtained from an asset to an information model format for transmitting to one or more management applications via registered listeners, and class instances associated with the management applications. The management information is a response to a request made by management application associated with accessing an asset). 
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include format translating feature for one or more management applications as disclosed by Markel, such format translating using mapping specificity  between different formats as discloses by Markel, such inclusion facilitating an asset management without knowledge of specific protocols (Markel [0036]).

Regarding claim 8, the combination of Chatterjee and Markel teaches all the limitations of claim 7. 
Markel teaches:
“wherein the transformation of each of the one or more responses substituting at least one of values and attributes necessary for routing each of the one or more response to each of the plurality of management application instances instead of the filtering proxy application.”  (Markel [0095][0078]], teaches translating the obtained asynchronous API event data to information model format for transmitting to one or more management applications via registered listeners and class instances associated with the management applications. The management information is a response to a request made by management application associated with an asset. Thus, after the translating to the information model format, the data transmitted toward the one or more applications). 
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include format translating feature for one or more management applications as disclosed by Markel, such format translating using mapping specificity  between different formats as discloses by Markel, such inclusion facilitating an asset management without knowledge of specific protocols (Markel [0036]).

Regarding claim 9, the combination of Chatterjee and Markel teaches all the limitations of claim 7.
Chatterjee does not teach:
“wherein the one or more management actions comprises managing a state of the hardware component responsive to one of the intercepted calls, wherein the one of the intercepted calls comprises a request to configure the hardware component.”	Markel teaches:
“wherein the one or more management actions comprises managing a state of the hardware component responsive to one of the intercepted calls, wherein the one of the intercepted calls comprises a request to configure the hardware component.” (Markel [0105][0106][0010], the management application send a request intended to monitor computer system’s temperature to prevent a failure. Based on the request, the management application also configured to decrease the detected temperature of the computer system). 
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include a feature to monitor temperature of computing system and to take an action as disclosed by Markel, such inclusion prevents system failure by taking appropriate action based on monitoring the system’s condition (Markel [0110][0105]). 

Regarding claim 10, the combination of Chatterjee and Markel teaches all the limitations of claim 9.
Markel teaches:
“further comprising, defining a single allowable configuration of the hardware component and caching an unconfigured state of the hardware component” (Markel [0110], decreasing the detected temperature of the system).  
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include a feature to monitor temperature of computing system and to take an action as disclosed by Markel, such inclusion prevents system failure by taking appropriate action based on monitoring the system’s condition (Markel [0110][0105]).

Regarding claim 11, the combination of Chatterjee and Markel teaches all the limitations of claim 10.
Chatterjee teaches:
“further comprising filtering and returning actual configuration data to an appropriate one of the plurality of management application instances” (Chatterjee [0045], distinguishing client applications and returning responses to each of them).

Regarding claim 12, the combination of Chatterjee and Markel teaches all the limitations of claim 9.
Markel teaches:
“further comprising returning data representative of the cached unconfigured state to an appropriate one of the  plurality of management application instances until receipt of the request to configure the hardware component” (Markel [0108][0105][0106],  transmitting temperature data of the computing system. The management application send a request to get the temperature data. After obtaining the temperature data, the management application decrease the detected temperature).  
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include a feature to monitor temperature of computing system and to take an action as disclosed by Markel, such inclusion prevents system failure by taking appropriate action based on monitoring the system’s condition (Markel [0110][0105]). 

Regarding claim 13,  the combination of Chatterjee and Markel teaches all the limitations of claim 1.
Chatterjee teaches:
“wherein the one or more management actions comprises handling event information regarding the hardware component to the  plurality of management application instances” (Chatterjee [0011], the plurality of applications accessing asynchronous message received on IPMI controller). 

Regarding claim 14, the combination of Chatterjee and Markel teaches all the limitations of claim 13.
Chatterjee teaches:
“further comprising configuring the filtering proxy application to be an event destination.” (Chatterjee [0010] and Fig. 7, the virtualizer agent receive all requests from the virtual controllers. Each virtual controllers associated  with each management applications). 

Regrading claim 15, the combination of Chatterjee and Markel teaches all the limitations of claim 13.
Chatterjee teaches:
“ further comprising configuring the filtering proxy application as an event destination for the event information, and providing the event information to the  plurality of management application instances.” (Chatterjee [0010][0047], the virtualizer agent accept information from IPMI micro-controller and forwards to at least one of virtual controllers. The information is asynchronous event notification from IPMI micro-controller for transmitting toward the management applications). 

Regarding claim 16,  the combination of Chatterjee and Markel teaches all the limitations of claim 15.
Chatterjee teaches:
“further comprising receiving the event information from the hardware component and holding some or all of the event information without passing copies of the event information to the  plurality of management application instances” (Chatterjee [0045], copying response’s sequence number  when sending the response message. Furthermore, the sequence number is an identifier for each client application during request/response communication). 

Regarding claim 18, the combination of Chatterjee and Markel teaches all the limitations of claim 17.
Chatterjee teaches:
“wherein the information comprises at least one of requests from each of the plurality of clients, responses to the requests, state information of the computing hardware component, and event information from the computing hardware component” (Chatterjee [0010], virtualizer agent forwards requests from each the management applications via corresponding  virtual controller and forwarding responses information to the management applications via the corresponding virtual controllers). 

Regarding claim 19,  the combination of Chatterjee and Markel teaches all the limitations of claim 18.
Chatterjee does not teach:
“wherein the filtering proxy application is configured to filter the requests by substituting at least one of values and attributes of the requests with at least one of other values and attributes of one of the filtering proxy application, an appropriate one of the plurality of management application instances, and the computing hardware component. “
Markel teaches:
“wherein the filtering proxy application is configured to filter the requests by substituting at least one of values and attributes of the requests with at least one of other values and attributes of one of the filtering proxy application, an appropriate one of the plurality of management application instances, and the computing hardware component. “ (Markel [0082][0036], translating management request from information model format to data acquisition format  using mapping specification and formatting changes to be understood by the DAQ language. Thus, the formatting change is  intended for the DAQ to understand the request. Furthermore, translating obtained data to information model format to be transmittable to management applications). 
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include format translating for management request as disclosed by Markel, such inclusion avoids knowing specific protocols used to manage an asset in order to manage virtually the asset (Markel [0036]). 

Regarding claim 20, the combination of Chatterjee and Markel teaches all the limitations of claim 18.
Chatterjee does not teach:
“wherein the requests comprise application programming interface calls.” 
Markel teaches: 
“wherein the requests comprise application programming interface calls”
(Markel [0078][0080], the management application submits management requests using API. The API of the management request intercepted) . 
Because both Chatterjee and Markel teaches asset management, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to include an API for a management request transmitted by management application as disclosed by Markel, such API is required to manage a particular resource via management application because the API facilitating a way of  communication between two programs as known, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach an Intelligent Platform Management Interface (IPMI) for monitoring and hardware component.
Du (US 9,384,018)
Markel et al. (US 2007/0299819)
Cheng et al. (US 2002/0194392)
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456